Title: From John Adams to Jonathan Mason, Jr., 31 August 1819
From: Adams, John
To: Mason, Jonathan, Jr.



Dear Sir
Quincy August 31st. 1819

Long before the death of Mr Tudor I had a design to address to you a few Letters upon Subjects which I knew he could not keep from the knowledge of the numerous inquistive People who Surrounded him.—
You, I know can keep Papers to yourself, Whatever I may write to you, I pray may not be published in my Life-time; After my death, I leave them to your discretion.— I neither expect or desire any Answers from you, or any Opinions or Observations, which you are not perfectly willing to Communicate.—My first Subject shall be—“American Neutrality”.—and I inclose with this, Copies of some Speculations in a Newspaper, which I pray you to return to me when you have perused them, and even had them Copied if you think them worth a Copy.—They are in my opinion Documents of importance in American History—
Will you give me leave to address to you confidentially a few letters upon this subject and perhaps some others? Your Answer by the Mail will much oblige your / Sincere Friend and humble Servant
John Adams—